                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND

DAVID DEODATUS NDUNGURU,                        *
 A#200-887-260,
                                                *
Petitioner
                                                *
v                                                           Civil Action No. CCB-19-2551
                                                *
WARDEN DONNA BOUNDS, et al.,
                                                *
Respondents
                                        ***
                                 MEMORANDUM OPINION

       Petitioner David Deodatus Ndunguru filed this Petition for Writ of Habeas Corpus on

September 4, 2019, alleging that he had been detained pending removal from this country and that

the length of his detention surpassed the presumptively reasonable period of time for detention

pending removal under Zadvydas v. Davis, 533 U.S. 678 (2001). ECF No. 1. Petitioner sought

immediate release during the pendency of deportation proceedings initiated by the United States

Immigration and Customs Enforcement (“ICE”). Id.

       On October 18, 2019, Respondent filed an answer arguing that the Petition should be

dismissed for lack of subject matter jurisdiction. ECF No. 4. Specifically, Respondent asserts that

the instant dispute is now moot because ICE obtained a travel document and removed Petitioner

from the United States to Tanzania on September 24, 2019. Id. at p. 5.

       For the reasons set forth below, the Petition will be DISMISSED as moot.

                                    I. Factual Background

       The facts of this case are undisputed. Petitioner, a native and citizen of Tanzania, was

admitted to the United States on May 16, 2009, as a nonimmigrant. See ECF 1-1, Notice to Appear,

p. 19. He remained in the United States beyond six months without authorization from the
Department of Homeland Security (“DHS”). Id. On May 13, 2016, Petitioner was convicted of

robbery in the Circuit Court for Prince George’s County, Maryland and sentenced to 10 years of

imprisonment. Id.; ECF No. 1, p. 4.

        On October 16, 2017, DHS found Petitioner was subject to removal under the Immigration

and Nationality Act (“INA”) § 237(a)(1)(B) for remaining in the United States for a time longer

than permitted, and § 237(a)(2)(A)(iii) of the INA for being convicted of an aggravated felony.

Id.; ECF No. 1, p. 3. ICE detained Petitioner on May 30, 2018. ECF No. 1, pp. 1 & 4; ECF No.

1-1, p. 9. On June 21, 2018, an immigration judge (“IJ”) terminated the removal proceedings

without prejudice at the request of DHS. ECF No. 1-1, p. 23. DHS issued a final administrative

order of removal on July 3, 2018, ordering Petitioner’s removal to Tanzania based on both grounds

charged. ECF No. 1, pp. 2 & 4; ECF 1-1, p. 16.

        Petitioner was provided a credible fear interview with an asylum officer after expressing

reasonable fear of persecution or torture if returned to Tanzania. On July 12, 2018, DHS found

that Petitioner established a reasonable fear of persecution if returned to Tanzania. ECF No. 1-1,

p. 4. Accordingly, on July 17, 2018, DHS referred Petitioner’s case to an IJ. Id. at p. 2.

        In his immigration proceedings, Petitioner requested withholding of removal under INA

§ 241(b)(3) and relief under the Convention Against Torture. ECF No. 4-1, IJ Order, p. 2. On

November 27, 2018, the IJ denied the requested withholding of removal claim under the INA and

relief under the Convention Against Torture. Id. Petitioner appealed the IJ’s order to the Board

of Immigration Appeals, which denied his appeal on May 9, 2019. ECF 1, p. 4; see also ECF No.

1-1, p. 1.

        ICE reviewed Petitioner’s detention status on September 27, 2018, January 22, 2019 and

April 8, 2019. ECF 1-1, pp. 5-7; ECF 1, pp. 4-5. Each time, ICE determined that he should remain



                                                 2
detained. Id. The January 22 and April 8, 2019 ICE detention decisions advised Petitioner that

ICE was working with the government of Tanzania to secure a travel document for his removal,

and that a travel document was expected. ECF No. 1-1, p. 5.

        Petitioner filed his Petition on September 4, 2019, while he was detained at the Worcester

County Jail in Snow Hill, Maryland, after being detained for approximately one year and four

months. See ECF 1. ICE obtained a travel document and removed Petitioner on September 24,

2019, from the United States to Tanzania. Ex. 1, ICE Warrant of Removal, pp. 3-4.

                                       II. Standard of Review

        Fed. R. Civ. P. 12(b)(1) governs motions to dismiss for lack of subject matter jurisdiction.

See Khoury v. Meserve, 628 F. Supp. 2d 600, 606 (D. Md. 2003), aff’d, 85 F. App’x 960 (4th Cir.

2004). Under Rule 12(b)(1), the plaintiff bears the burden of proving, by a preponderance of

evidence, the existence of subject matter jurisdiction. See Demetres v. E. W. Constr., Inc., 776

F.3d 271, 272 (4th Cir. 2015); see also Evans v. B.F. Perkins Co., 166 F.3d 642, 647 (4th Cir.

1999). “If the court determines at any time that it lacks subject-matter jurisdiction, the court must

dismiss the action.” Fed. R. Civ. P. 12(h)(3); see also Ellenburg v. Spartan Motors Chassis, Inc.,

519 F.3d 192, 196 (4th Cir. 2008). Thus, the court may properly grant a motion to dismiss for lack

of subject matter jurisdiction “where a claim fails to allege facts upon which the court may base

jurisdiction.” Davis v. Thompson, 367 F. Supp. 2d 792, 799 (D. Md. 2005) (citing Crosten v.

Kamauf, 932 F. Supp. 676, 679 (D. Md. 1996)).

                                           III. Discussion

        Respondent argues that the Petition should be dismissed because Petitioner is no longer in

the United States, thus rendering the Petition moot. ECF No. 4. The United States Constitution

limits the jurisdiction of federal courts to actual cases or controversies that are present at all stages



                                                   3
of review. U.S. Const., art. III, § 2; Honig v. Doe, 484 U.S. 305, 317 (1988); Lewis v. Continental

Bank Corp., 494 U.S. 472, 477-78 (1990). “[W]hen the issues presented are no longer ‘live’ or

the parties lack a legally cognizable interest in the outcome,” a case is deemed moot. United States

v. Hardy, 545 F. 3d 280, 283 (4th Cir. 2008) (quoting Powell v. McCormack, 395 U.S. 486, 496

(1969)). In the context of habeas corpus, a case is rendered moot when the inmate has been

released from the custody being challenged, without collateral consequences, and the court can no

longer remedy the grievance. See, e.g., Spencer v. Kemna, 523 U.S. 1, 7 (1998); Alston v. Adams,

178 Fed. App’x. 295 (4th Cir. 2007); Alvarez v. Conley, 145 Fed. App’x. 428 (4th Cir. 2005).

       As the government has explained and documented, Petitioner is no longer being detained

pending his removal; rather, he has been removed to Tanzania. Thus, the court is unable to remedy

the grievance presented in his Petition. As the case is now moot, the court lacks subject matter

jurisdiction. Accordingly, the Petition will be dismissed.

                                         IV. Conclusion

       For the foregoing reasons, the Petition for Writ of Habeas Corpus shall be DISMISSED as

moot. A separate Order follows.




______10/22/19________                               ___________/S/______________
Date                                                 Catherine C. Blake
                                                     United States District Judge




                                                 4
